Case 1:19-cv-03370-REB Document 1 Filed 11/27/19 USDC Colorado Page 1 of 6




                      THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

                                    COURT FILE NO.:

Gila Roth,
      Plaintiff

v.

Kohl’s Department Stores, Inc.,
      Defendant
________________________________________________________________________

                    COMPLAINT AND JURY DEMAND
________________________________________________________________________

                                  NATURE OF ACTION

       1.     Plaintiff Gila Roth (“Plaintiff”) brings this action against Defendant Kohl’s

Department Stores, Inc. (“Defendant”) pursuant to the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. § 227.

                      JURISDICTION, STANDING, AND VENUE

       2.     This Court has jurisdiction pursuant to 47 U.S.C. § 227(b)(3) and 28 U.S.C.

§ 1331.

       3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where

the acts and transactions giving rise to Plaintiff’s action occurred in this district, where

Plaintiff resides in this district, and where Defendants transact business in this district.

       4.     Plaintiff’s allegation that Defendant violated the TCPA confers Article III

standing. See LaVigne v. First Cmty. Bancshares, Inc., 215 F. Supp. 3d 1138, 1147




                                               1
Case 1:19-cv-03370-REB Document 1 Filed 11/27/19 USDC Colorado Page 2 of 6




(D.N.M. 2016) (“[A] violation of the TCPA constitutes a ‘concrete’ harm for an Article

III injury-in-fact requirement.”).

               THE TELEPHONE CONSUMER PROTECTION ACT

       5.     Congress enacted the TCPA due to widespread concern over the invasion

of privacy caused by the proliferation of automatic and prerecorded phone calls. See

Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 745, 181 L. Ed. 2d 881 (2012).

       6.     In enacting the TCPA, Congress found that “‘unrestricted telemarketing . . .

can be an intrusive invasion of privacy.’ In particular, Congress reported, ‘many

consumers are outraged over the proliferation of intrusive nuisance calls to their homes.’”

Id. (citing S. Rep. No. 102-178, at 4-5, reprinted in 1991 U.S.C.C.A.N. at 1972).

       7.     The TCPA makes it unlawful for any person “to make any call (other than a

call made for emergency purposes or made with the prior express consent of the called

party) using any automatic telephone dialing system or an artificial or prerecorded voice

. . . to any telephone number assigned to a . . . cellular telephone service . . . .” 47 U.S.C.

§ 227(b)(1)(A)(iii).

       8.     The TCPA gives a private right of action to individuals that allows for both

injunctive relief as well as monetary damages. Damages are calculated by the greater of

actual damages or $500 for each violation of the statute. 47 U.S.C. § 227(b)(3)(B).

       9.     Under the TCPA, subscribers of wireless service and customary users of a

telephone number, who are called in violation of the TCPA, have standing to bring a

TCPA suit. See Lee v. Loandepot.com, LLC, 14-CV-01084-EFM, 2016 WL 4382786, at

*4 (D. Kan. Aug. 17, 2016); In the Matter of Rules & Regulations Implementing the Tel.

                                              2
Case 1:19-cv-03370-REB Document 1 Filed 11/27/19 USDC Colorado Page 3 of 6




Consumer Prot. Act of 1991, 30 F.C.C. Rcd. 7961 (F.C.C. 2015) (“‘called party’ is best

understood to mean the subscriber to whom the dialed wireless number is assigned

because the subscriber is ‘charged for the call’ and, along with a non-subscriber

customary user, is the person whose privacy is interrupted by unwanted calls.”).

       10.     “If the court finds that the Defendant willfully or knowingly violated this

subsection” the court may “increase the amount of the award to an amount equal to not

more than 3 times the amount available under subparagraph (B) of this paragraph.” 47

U.S.C. § 227(b)(3)(C).

                                         PARTIES

       11.     Plaintiff is a natural person who at all relevant times resided in the State of

Colorado, County of Larimer, and City of Fort Collins.

       12.     Defendant is a for-profit corporation authorized to do business in the state

of Colorado.

                               FACTUAL ALLEGATIONS

       13.     Plaintiff is subscribed to a cellular telephone service and has been assigned

a wireless number (ending -0347) in connection with such subscription.

       14.     Sometime prior to February 2019, Defendant began frequently calling

Plaintiff’s wireless number.

       15.     To the extent Defendant had Plaintiff’s prior express consent to place calls

to Plaintiff’s wireless number, Plaintiff revoked such consent, in a phone call at 8:50 a.m.

MT on February 6, 2019, by demanding that Defendant stop calling her.



                                              3
Case 1:19-cv-03370-REB Document 1 Filed 11/27/19 USDC Colorado Page 4 of 6




       16.    Despite Plaintiff’s demand, Defendant has placed calls to Plaintiff’s

wireless number on at least 30 occasions.

       17.    During at least 10 of these calls, Defendant delivered a voicemail message

to Plaintiff’s wireless number using an artificial or prerecorded voice.

       18.    Upon information and belief, Defendant made all of the aforementioned

calls to Plaintiff’s wireless number using an automatic telephone dialing system, and/or

an artificial or prerecorded voice.

       19.    Defendant did not place any calls to Plaintiff’s wireless number for

emergency purposes.

       20.    Upon information and belief, Defendant voluntarily placed the calls

identified above to Plaintiff’s wireless number.

       21.    Upon information and belief, Defendant placed all calls to Plaintiff’s

wireless number under its own free will.

       22.    Upon information and belief, Defendant had knowledge that it was using an

automatic telephone dialing system, and/or an artificial or prerecorded voice to place

each of the calls identified above.

       23.    Upon information and belief, Defendant intended to use an automatic

telephone dialing system, and/or an artificial or prerecorded voice to place each of the

calls identified above.

       24.    Upon information and belief, Defendant maintains business records that

show all calls Defendant placed to Plaintiff’s wireless number, which may reveal the

existence of additional violations beyond those pleaded above.

                                             4
Case 1:19-cv-03370-REB Document 1 Filed 11/27/19 USDC Colorado Page 5 of 6




                                    COUNT I
                       VIOLATION OF 47 U.S.C. § 227(b)(1)(A)(iii)

       25.      Plaintiff repeats and re-alleges each factual allegation above.

       26.      Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by placing telephone calls

to Plaintiff’s wireless number using an automatic telephone dialing system, and/or an

artificial or prerecorded voice

       27.      Defendant’s violations were willful and/or knowing in that Defendant

placed calls to Plaintiff’s wireless number using an automatic telephone dialing system,

and/or an artificial or prerecorded voice after Plaintiff told Defendant to stop calling her.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii);

             b) Enjoining Defendant from placing any further telephone calls to Plaintiff in

                violation of the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(A);

             c) Awarding Plaintiff statutory damages in the amount of $500.00 per

                violation, pursuant to 47 U.S.C. § 227(b)(3)(B);

             d) Awarding Plaintiff actual damages, pursuant to 47 U.S.C. § 227(b)(3)(B);

             e) Awarding Plaintiff treble damages, pursuant to 47 U.S.C. § 227(b)(3);

             f) Awarding Plaintiff pre-judgment and post-judgment interest as permissible

                by law; and

             g) Awarding such other and further relief as the Court may deem just and

                proper.




                                               5
Case 1:19-cv-03370-REB Document 1 Filed 11/27/19 USDC Colorado Page 6 of 6




                                  TRIAL BY JURY

      28.   Plaintiff is entitled to and hereby demands a trial by jury.

Dated: November 27, 2019
                                 Respectfully submitted,

                                 s/ Russell S. Thompson, IV
                                 Russell S. Thompson, IV
                                 Thompson Consumer Law Group, PC
                                 5235 E. Southern Ave., D106-618
                                 Mesa, AZ 85206
                                 602-388-8898
                                 866-317-2674 facsimile
                                 rthompson@ThompsonConsumerLaw.com

                                 s/David N. McDevitt
                                 David N. McDevitt
                                 Thompson Consumer Law Group, PC
                                 5235 E. Southern Ave. D106-618
                                 Mesa, AZ 85206
                                 Telephone: (602) 845-5969
                                 Facsimile: (866) 317-2674
                                 dmcdevitt@ThompsonConsumerLaw.com

                                 Attorneys for Plaintiff




                                            6
